Citation Nr: 0912650	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-10 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
spondylolysis with degenerative joint disease, currently 
evaluated as ten percent disabling.  

2.  Entitlement to an earlier effective date for service-
connected left hand neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The competent medical evidence fails to show that 
service-connected spondylolysis with degenerative joint 
disease is manifested by flexion between 30 and 60 degrees, a 
combined range of motion less than 120 degrees, or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

2.  The Veteran filed his claim for service connection for 
left hand neuropathy on January 19, 2006.  The effective date 
for the grant of service connection for left hand neuropathy 
is the date of the receipt of the Veteran's claim-January 
19, 2006.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of ten 
percent for service-connected spondylolysis with degenerative 
joint disease have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5292 (2008). 

2.  The criteria for an effective date prior to January 19, 
2006 for the grant of service connection for left hand 
neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The RO sent VCAA notice pertaining to the Veteran's claim for 
an increased spine disability rating in October 2003, April 
2005 and March 2007.  In the March 2007 letter, the RO 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  In regards to assigning a 
disability rating, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment.  Although the Veteran was not 
specifically advised as to providing evidence about the 
impact his spine condition has on his daily life, this is not 
prejudicial because a reasonable person could be expected to 
understand from the notices that the impact of the disability 
on his daily life is relevant to substantiating the claim.               

In the Mach 2007 letter, the RO also provided examples of 
evidence that the Veteran should submit that might affect how 
VA determined a disability rating.  Although this notice was 
not provided until after the initial adjudication of the 
claim, the RO subsequently readjudicated the claim and issued 
a supplemental statement of the case in May 2008.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  This correspondence satisfied the notice 
requirements for increased ratings claims identified by the 
Court in Vazquez-Flores v. Peake 22 Vet. App. 37 (2008).  

As to the second claim, the Veteran is challenging the 
initial effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice sent prior to the grant of service 
connection was legally sufficient, VA's duty to notify in 
this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and private medical records.  The Veteran received 
three VA spine examinations and one general medical 
examination, reports of which are of record.  The Veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

I.  Increased Rating 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008);  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

All disabilities of the cervical and thoracolumbar and 
cervical spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), unless the veteran is service-connected for 
intervertebral disc syndrome.  In that case, the disability 
is evaluated under either the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008). 
 
Under the General Rating Formula, a 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
if forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if the combined range of motion of the 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  These criteria 
are to be applied irrespective of whether there are any 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1) (2008).  The record 
is silent as to neurologic abnormalities.  Thus, the Board 
need not consider whether the assign a separate neurological 
evaluation for any such disabilities. 

Analysis

The Veteran was originally granted service connection for 
spondylolysis with degenerative joint disease in 1970.  After 
a claim for an increased rating, the RO rated the Veteran's 
back disability as 10 percent disabling in a December 2003 
rating decision.  The Veteran believes his disability 
warrants a higher rating.  

During a January 2006 hearing before a decision review 
officer (DRO), the Veteran testified that he injured his back 
in-service when he landed in elephant grass after jumping 
from a helicopter.  He sustained another in-service injury 
when he fell out of a moving truck onto his right shoulder.  
During a June 2007 DRO hearing, the Veteran testified to 
experiencing symptoms of low back pain which radiates to his 
shoulders, buttocks and legs at times.  He claimed difficulty 
lifting, pain upon standing, trouble sleeping and spasms 
three to four times per week.  The Veteran stated that he was 
not receiving medical care for his back.  

Although there are several complaints of chronic back pain in 
VAMC treatment notes, those records are silent for treatment 
of spondylolysis.  In an October 2003 statement, the Veteran 
claimed that he had been refused treatment at the VAMC for 
his back condition.  

The Veteran has received several VA spine examinations.  The 
November 2003 VA examiner noted the following range of motion 
findings: 90 degrees flexion, side bend to 20 degrees and 
shoulder turn to 80 degrees bilaterally without pain.  The 
February 2006 VA examiner recorded forward flexion of 75 
degrees, extension of 15 degrees, right and left lateral 
bending of 30 degrees and left and right rotation of 30 
degrees.  The examiner noted increased pain, easy 
fatigability, lack of endurance and decreasing range of 
motion upon repetitive motion.  During an October 2007 VA 
general medical examination, the examiner found the Veteran's 
spinal range of motion to be 70 degrees flexion, pain with 
extension to ten degrees, severe fatigueability, and normal 
lateral flexion and rotation bilaterally.  

The General Rating Formula does not provide for a rating in 
excess of 10 percent for the Veteran's spine disability.  At 
no time during the appeal period was the Veteran's range of 
motion of the thoracolumbar spine shown to be forward flexion 
of between 30 and 60 degrees, nor was there a combined range 
of motion less than 120 degrees.  The evidence also does not 
show that the Veteran's service-connected spine disability 
was characterized by muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.    

The Formula for Rating Intervertebral Disc Syndrome also does 
not provide for a rating in excess of 10 percent for the 
spine disability.  The Board has reviewed the medical 
evidence and finds no record of physician prescribed bed 
rest.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected spondylolysis with degenerative joint disease 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of 
an extraschedular evaluation.  Id.   

The Board notes that the issue before it is whether the 
Veteran is entitled to a rating greater than ten percent for 
service-connected spondylolysis with degenerative joint 
disease; the Board does not have the authority to examine the 
rating assigned.   

II.  Earlier Effective Date

Legal Criteria

The effective date for an award of service connection and 
disability compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
is the day following the date of discharge or the date 
entitlement arose if the claim is received within one year 
from such discharge.  Otherwise, it is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b) (2002); 38 C.F.R. § 3.400(b)(2) 
(2008).  

Analysis

The Veteran originally filed a claim for left hand neuropathy 
as secondary to a service-connected left shoulder disorder on 
January 19, 2006.  That claim was submitted by the Veteran's 
representative and stated that the Veteran wished to file for 
a left hand secondary to his service-connected disability of 
the left shoulder.  In a June 2006 rating decision, the RO 
granted his claim and assigned a 40 percent disability rating 
from January 19, 2006.  

In September 2006, the Veteran filed a notice of disagreement 
as to the effective date awarded for his left hand 
neuropathy.  The Veteran believes the effective date of the 
disability compensation should be January 24, 2003, around 
the time the Veteran underwent shoulder surgery. 

During the June 2007 DRO hearing, the Veteran's 
representative stated that an earlier effective date for the 
left hand condition should be granted based on what the 
Veteran believes was an earlier filing.  The Veteran stated 
that he underwent left shoulder surgery in January 2003 and 
that records show that a left hand problem occurred at the 
same time as the shoulder surgery.  The Veteran believes the 
records could constitute an implied claim.  The Veteran 
testified that he noticed his left hand problem during 
physical therapy in the four months after surgery.  The 
Veteran also claimed that he meant to claim service 
connection for his left hand instead of service connection 
for his left and right knees in a January 1997 claim.  In 
that claim, the Veteran stated he had arthritis in both 
knees.  The claim was signed by the Veteran.  

The Board has reviewed the claims file and concludes that no 
claim for left hand neuropathy was filed prior to January 19, 
2006.  There is no evidence substantiating the Veteran's 
argument that his claim for service connection of his left 
and right knees was meant to be a claim for his left hand.  
The medical evidence pertaining to his February 2003 left 
shoulder surgery is silent as to complaints about or 
treatment for his left hand.  The proper effective date of 
the grant of service connection for left hand neuropathy is 
the date of receipt of his claim.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2008).     

	(CONTINUED ON NEXT PAGE)







ORDER

1.  An increased rating for service-connected spondylolysis 
with degenerative joint disease, currently evaluated as ten 
percent disabling, is denied.  

2.  The request for an effective date prior to January 19, 
2006 for service-connected left hand neuropathy is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


